Citation Nr: 1222072	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  10-00 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability, to include osteoarthritis, patellar subluxation, and a torn meniscus, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to November 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which reopened the Veteran's claim for entitlement to service connection for malaria and denied it on the merits and declined to reopen the Veteran's claim for entitlement to service connection for a right knee disorder on the basis that new and material evidence had not been submitted.  

The issue of service connection for a right knee disorder has been recharacterized as reflected on the title page in order to account for the Veteran's specific diagnoses in the record.  See December 2000 to April 2002 private treatment records, VA Medical Center (VAMC) Providence, Rhode Island, problem list, August 2011 VA examination report; see also Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (holding that the Board must consider all claims raised either by the appellant or the evidence of record).

In an October 2011 rating decision and a March 2012 rating decision, the RO granted service connection for bilateral hearing loss, tinnitus, and residuals of a left second toe fracture.  The grant of service connection for these disorders is a complete grant of the benefit sought on appeal with regard to those issues such that they are no longer before the Board. 

In May 2012, a hearing was held before the undersigned Veterans Law Judge.  In June 2012, the Veteran's representative submitted a waiver of RO consideration of the additional evidence submitted by the Veteran since the November 2011 Supplemental Statement of the Case (SSOC).  Accordingly, the newly submitted evidence will be considered in this decision.  38 C.F.R. § 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a right knee disorder, to include to include osteoarthritis, patellar subluxation, and a torn meniscus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  At the May 2012 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative requested that his appeal as to the claim for entitlement to service connection for malaria be withdrawn.  

2.  The Veteran's initial claim for entitlement to service connection for a right knee disorder was denied by an unappealed June 2004 rating decision.  The Veteran did not appeal, and the evidence received prior to the expiration of the appeal period was cumulative of evidence previously of record.

3.  The evidence received since the June 2004 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for a right knee disorder. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the claim for service connection for malaria have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The June 2004 rating decision denying the Veteran's petition to reopen his claim of entitlement to service connection for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) (2011); 38 C.F.R. § 20.1103 (2011).

3.  As evidence received since the June 2004 rating decision is new and material, the claim of entitlement to service connection for a right knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the time of his hearing before the Board on May 1, 2012, the Veteran withdrew his appeal as to the claim of service connection for malaria.  Hence, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the appeal with regard to that issue.  Accordingly, the claim for entitlement to service connection for malaria is dismissed.

II.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159 and 3.326(a).  In this decision, the Board reopens the Veteran's claim for service connection for a right knee disorder and remands it for further development. Thus, a discussion of VA's duties to notify and assist is not necessary.  

III.  New and Material Evidence

In June 2004, the RO denied entitlement to service connection for a right knee disorder on the basis that the Veteran's service treatment records failed to show the existence of a chronic right knee disorder in service.  The evidence of record at the time of the June 2004 rating decision consisted of the Veteran's service treatment records, showing treatment for acute knee soreness in service, and private treatment records dated from December 2000 to April 2002, showing right knee degenerative arthritis, a degenerative meniscal tear, lateral subluxation of the patella, and a Baker's cyst.  

The Veteran did not submit a notice of disagreement within one year of receipt of the June 2004 rating decision.  In September 2004, new VA treatment records were associated with the claims folder showing that the Veteran had established care at the Providence VAMC.  The Board has considered the applicability of 38 C.F.R. 
§ 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  VA must also consider whether the new evidence could reasonably result in substantiation of the claim if VA fulfilled its duty to assist the Veteran with the development of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).  

In the instant case, the evidence received in September 2004 shows that the Veteran has a past medical history of a torn meniscus that is productive of right knee pain.  While this evidence is new as it was not previously submitted, it is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  As noted above, the Veteran's private treatment records present in the claims folder at the time of the June 2004 decision established the existence of a degenerative meniscus tear.  Therefore, the September 2004 VA treatment record is cumulative of the evidence already considered and does not raise a reasonable possibility of substantiating the Veteran's claim such that the June 2004 rating decision is final.  See 3.156(a), (b).

Subsequently, in June 2009, the Veteran filed a claim to reopen his previously denied claim for entitlement to service connection for a right knee disorder.  A prior unappealed final decision may be reopened and the former disposition reviewed if new and material evidence with respect to that claim is presented or secured since the time that the claim was finally disallowed on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); see also Evans v. Brown, 9 Vet. App. 273 (1996).  

As the new evidence submitted includes the Veteran's own lay statements regarding the onset and course of his symptoms, the Board notes that for the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  

In support of the claim to reopen his previously denied claim for entitlement to service connection for a right knee disorder, the Veteran has submitted additional lay statements attesting to his continuous symptoms of knee pain, difficulty walking and standing, and the presence of a cyst behind the knee lasting years after discharge from service.  VA has also obtained the Veteran's VA treatment records and private treatment records and has provided the Veteran with a VA examination of his right knee disorder.  This evidence is new, as it has not been previously submitted, and also material, as it tends to show that the Veteran's right knee disorder may be related to his knee injury in service.  As the additional evidence is both new and material, the claim for entitlement to service connection for a right knee disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The appeal as to the claim for service connection for malaria is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disorder is reopened. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran should also be scheduled for an additional VA examination, as the opinion rendered in August 2011 is not sufficient upon which to base a decision with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examiner noted the Veteran's reported history of symptoms since service, but did not consider his reports of continuous symptoms when providing the requested etiological opinion.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, n1 (Fed. Cir. 2006) (noting that a medical opinion is inadequate where the examiner fails to consider whether the Veteran's lay statements presented sufficient evidence of the etiology of the claimed disorder).   Furthermore, the examiner based the opinion on the Veteran's lack of treatment for a period of more than 20 years after service, which is inconsistent with the Veteran's testimony from the May 2012 Board hearing, where he reported seeking treatment about five years after discharge from service.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Lastly, it is unclear whether the examiner provided an opinion on the etiology of all of the Veteran's diagnosed right knee disorders, or osteoarthritis only.  See Stefl, 21 Vet. App. at 123.  Therefore, on remand, a supplemental opinion must be obtained.

Additionally, in his December 2009 appeal, the Veteran asserted that was treated at the Air Force Base Hospital in Kunsan, Korea, following the in-service motor vehicle accident.  As inpatient treatment records (i.e. clinical records) are not normally part of a Veteran's individual health record and must be separately requested, and no separate request for the Veteran's clinical records has yet been made, appropriate efforts should be made to locate the Veteran's clinical records on remand.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3); see also VA Adjudication Procedures Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section B.10.d.

Lastly, an effort should be made to obtain any recent VA treatment records for the Veteran showing treatment for his right knee disorder, dated since May 2012.  
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).  As the current VA treatment records in the claims folder show that the Veteran established care with VA in September 2004 but the earliest VA treatment records in the claims folder are dated from December 2008, any additional VA treatment records showing treatment for his right knee disorder from September 2004 to December 2008 should also be obtained on remand.  Id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his right knee disorder, from the VA Medical Center in Providence, Rhoda Island, dated from September 2004 to December 2008, and since May 2012.

2.  Contact the National Personnel Records Center and/or any other indicated source and request copies of the Veteran's clinical records.  The Board is particularly interested in any of the Veteran's clinical records from the base hospital at Air Force Base Hospital in Kunsan, Korea, dated from February 1953 to November 1954.  Efforts to obtain these records should include, if necessary, contacting the Veteran to obtain any additional identifying information necessary to locate his records.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record. 

3.  The Board requests that an addendum to the August 2011 VA examination report be obtained from the same examiner who conducted the August 2011 examination, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.

The August 2011 opinion was not adequate for rating purposes because the examiner did not provide a formal diagnosis of all right knee disorders present in the record, did not provide etiological opinions with regard to each diagnosed right knee disorder, and did not consider the Veteran's lay testimony as to his continuous right knee symptoms since service (and was not able to consider the Veteran's testimony at his May 2012 hearing on the presence of a cyst behind his knee lasting years after discharge from service).

Therefore, based on the review of this Remand and the claims folder, to include consideration of the Veteran's lay statements of record, the examiner should make the following determinations:

(a) Provide a diagnosis of any right knee disorder found to be present, including, if warranted, osteoarthritis, patellar subluxation, a torn meniscus, and a Baker's cyst. 

(b) For each diagnosable right knee disorder found to be present, provide a separate opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed right knee disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing the requested etiological opinions, consider the Veteran's testimony of continuous symptoms of knee pain, difficulty walking and standing, and the presence of a cyst behind the knee lasting years after discharge from service; service treatment records showing knee soreness in November 1954; the Veteran's testimony that he injured his knee in a jeep accident during service; post-service treatment records showing the presence of a "palpable Baker's cyst" and a diagnosis of "Baker's cyst;" and the Veteran's testimony that he was a skier all of his until his knee symptoms caused him to quit skiing 8 or 9 years ago.

Also consider the photographs submitted by the Veteran showing the jeep wreckage and his post-injury treatment if any medical information can, in the examiner's opinion, be obtained from these photographs.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


